The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Benjamin Yu's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.



                                                                   , C.J.




                                                             Saitta



                  Gibbons
                                                             r   icre2A,t_Th
                                                             Pickering
                                                                                     J.




                  cc: Benjamin Yu
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    en
                                                                                          MOM